Exhibit 10.3

 

Seconded Amended

EMPLOYMENT AGREEMENT BETWEEN

SMARTPROS LTD.

AND

JACK FINGERHUT


 

 

 

 

This seconded amended employment agreement (the “Agreement”) dated as of October
1, 2008 is by and between SmartPros Ltd., a Delaware corporation (the
“Company”), and Jack Fingerhut, an individual residing at 32 Charles Street, Apt
2C Westwood, New Jersey 07675 (the “Executive”).

 

 

 

 

1.

Employment. The Company shall employ the Executive, and the Executive agrees to
serve the Company, on the terms and conditions set forth herein. The Executive
shall serve as President of the Company and shall be based at the Company’s
headquarters in Hawthorne, New York. The Executive hereby accepts such
employment hereunder, except for absences occasioned by illness and reasonable
vacation periods, and agrees to undertake the duties and responsibilities
inherent in such position and such other duties and responsibilities as the
Company shall from time to time reasonably assign to him. The Executive shall
report to and be supervised by the Chief Executive Officer of the Company or any
other person who may be designated by the Board of Directors of the Company (the
“Board”) from time to time. The Executive shall use his best efforts, including
the highest standards of professional competence and integrity, and shall devote
his full business time and effort to the performance of his duties hereunder.
The Executive shall not engage in any other business activity except that the
Executive may engage from time to time in such personal investment activities as
do not interfere with his day to day responsibilities to the Company. The
Executive shall be allowed to serve as an independent member of the boards of
directors of other companies with the prior approval of the Board.

 

 

 

 

2.

Compensation and Benefits.

 

 

 

 

 

2.1

Salary. During the Term (as defined below) of this Agreement, the Executive
shall be paid a salary at the rate of $212,500 per annum (“the Base Salary”),
payable as customarily paid by the Company. During the Term of this Agreement,
executive’s base salary shall be reviewed at least annually by the Board.

 

 

 

 

 

2.2

Bonus. In addition to his Base Salary, the Executive may be entitled to bonuses
at times and in amounts determined in the discretion of the Board. The target
bonus shall equal 50% of Base Salary. The bonus


--------------------------------------------------------------------------------



 

 

 

 

 

 

will be based 50% on Company performance and 50% on individual performance.
Incentive bonuses shall be paid as soon as practicable after each year-end, and
in all events by March 15 of the year following the year for which the bonus was
determined.

 

 

 

 

 

2.3

Benefits. The Executive shall be entitled to participate in all employee benefit
programs or plans maintained by the Company from time to time on the same basis
as other similarly situated executive employees of the Company. The Executive
shall be entitled to family medical coverage. The Company will pay or reimburse
the lease cost of the automobile currently leased by the Executive, and upon
expiration or termination of the lease, will continue to provide the Executive
with a suitable automobile for his business and/or personal use for the term of
this Agreement. The Company will pay or reimburse the Executive for all repairs,
gas, maintenance and insurance expenses of the automobile currently leased by
Executive or any replacement provided by the Company hereunder including any
excess mileage charges within 30 days after Executive incurs such expenses. The
Executive will be entitled to 4 weeks paid vacation per year.

 

 

 

 

 

2.4

Reimbursement of Expenses. The Company shall reimburse the Executive in
accordance with its general reimbursement policies for all ordinary and
necessary expenses incurred by the Executive on behalf of the Company upon the
presentation of appropriate supporting documentation.

 

 

 

 

3.

Term; Termination; Rights upon Termination.

 

 

 

 

 

3.1

Term. The Company agrees to employ the Executive, and the Executive agrees to
serve the Company for a period commencing on October 1, 2008 and continuing
until September 30, , 2011 (the “End Date”) unless otherwise amended or
terminated pursuant to the terms hereof (the “Term”).

 

 

 

 

 

3.2

Termination. The Company may at any time, terminate the employment of the
Executive under this Agreement for Cause (as defined below), or without Cause,
immediately and without any requirement of notice. The rights and obligations of
the parties upon any termination of the Executive’s employment shall be as set
forth in Section 3.3. For purposes of this Agreement the term “Cause” shall mean
(i) any act of dishonesty or gross and willful misconduct with respect to the
Company, including without limitation, fraud or theft, on the part of the
Executive, (ii) conviction of the Executive of a felony, or (iii) the
Executive’s failure to perform his assigned duties hereunder after written
notice and a 30 day opportunity to cure.

 

 

 

 

 

3.3

Rights Upon Termination. In the event that:

2

--------------------------------------------------------------------------------



 

 

 

 

 

 

(a)

          The employment of the Executive is terminated by the Company without
Cause, then, for the remainder of the then current Term of employment hereunder,
then, (subject to Section 3.3(e)) within 30 days after the date of such
termination of employment, the Company shall pay to the Executive (x) a cash
lump sum equal to Executive’s Base Salary at the rate in effect at the time of
termination calculated through the remainder of the then-current term of
employment, and (y) a bonus equal to the average of the last two years annual
bonuses received by the Executive multiplied by the amount of whole and partial
years remaining on the contract. In addition, the Company shall provide to
Executive all benefits described in section 2.3 through the remainder of the
then-current term of employment. The obligations of the Company pursuant to this
Section 3.3(a) shall be in lieu of any other rights of the Executive hereunder
to compensation or benefits in respect of any period before or after the date of
such termination.

 

 

 

 

 

 

(b)

          The Executive’s employment terminates by reason of death or
disability, then the Company shall pay and provide to the Executive or
Executive’s estate or other successor in interest at the time otherwise due
under Section 2 all Base Salary and benefits due to the Executive under Section
2 through the end of the sixth month after the month in which the termination
occurs, but reduced in the case of disability by any payments received under any
disability plan, program or policy paid for by the Company. The obligations of
the Company pursuant to this Section 3.3(b) shall be in lieu of any other rights
of the Executive hereunder to compensation or benefits (excluding any
tax-qualified retirement plan benefits) in respect of any period before or after
the date of such termination and in lieu of any severance payment, and no other
compensation of any kind or any other amounts shall be due to the Executive by
the Company under this Agreement. For purposes of this Agreement, the term
“disability” shall mean: (i) the Company’s determination that Executive will be
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for a continuous period of not less than 12
months, Executive is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company; or (iii) Executive is determined to be totally disabled by the
Social Security Administration.

 

 

 

 

 

 

(c)

          The employment of the Executive is terminated by the Company for
Cause, or by the Executive other than under circumstances

3

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

described in Section 3.3(a) or (b) above, the Executive shall not be entitled to
compensation or benefits granted hereunder beyond the date of the termination of
the Executive’s employment.

 

 

 

 

 

 

(d)

          If a Change in Control, as defined in Section 7, shall occur at any
time between October 1, 2008 and September 30, 2011 then upon the occurrence of
such Change in Control the Executive shall be entitled to one year’s severance
pay in lieu of any other payments that would be due under any other section of
this contract in the event that, within 30 days after the Change in Control, the
Executive is not continued in a position at the same or greater salary as stated
in the contract. Such payment shall be made no later than 60 days after the
Change in Control.

 

 

 

 

 

 

(e)

          If Executive shall be entitled to a payment or payments under Section
3.3 and at such time the Executive is a “specified employee” of the Company
within the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of
1986, as amended (the “Code”) (or any successor provision), to the extent the
amount payable pursuant to Section 3.3(a) exceeds the limits set forth in
Section 1.409A-1(b)(9)(iii) of the Income Tax Regulations (or any successor
provision), no payment in excess of those limits shall be made until the
earliest to occur of the following (the earliest to occur of such dates being
hereafter referred to as the “End Date”) unless any other provision under
Section 409A of the Code, and the regulations promulgated thereunder, would
allow any other payment or portion of payment without triggering the penalties
under Section 409A of the Code: (a) the date that is six (6) months after the
date Employee’s employment is terminated within the meaning set forth in Section
1.409A-1(h) of the Income Tax Regulations; and (b) the date of the Employee’s
death. Except as provided in the following sentence, any amounts deferred under
this Section 3.3(e) shall be due and payable no later than the fifth business
day after the End Date. If the Company determines, based upon written advice of
counsel, that any such payment, if made during the calendar year that includes
the date Employee’s employment is terminated, would not be deductible in whole
or in part by reason of Code Section 162(m), such payment shall be made on
January 2 of the following calendar year (or such later date as may be required
under the preceding proviso if the Employee is a “specified employee”).

 

 

 

 

4.

Proprietary Information.

 

 

 

 

 

4.1

The Executive agrees that all information and know how, whether or not in
writing, of a private, secret or confidential nature concerning the business or
financial affairs of the Company and its subsidiaries (collectively, for
purposes of this Section 4, the “Company”) and not within Executive’s possession
or

4

--------------------------------------------------------------------------------



 

 

 

 

 

 

knowledge prior to his employment with the Company (collectively, “Proprietary
Information”), is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, projects, developments,
plans, research data, financial data, and personnel data. The Executive will not
disclose any Proprietary Information to others outside of the Company or use the
same for any unauthorized purposes without the written consent of the Company,
either during or after his employment, unless and until such Proprietary
Information has become public knowledge without fault of the Executive.

 

 

 

 

 

4.2

The Executive agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, or other written, photographic, or other tangible material
containing Proprietary Information, whether created by the Executive or others,
which shall come into his custody or possession, shall be and are the exclusive
property of the Company to be used by the Executive only in the performance of
his duties for the Company.

 

 

 

 

 

4.3

The Executive agrees that his obligation not to disclose or use Proprietary
Information and records of the type set forth herein also extends to such types
of Proprietary Information, records and tangible property of other third parties
who may have disclosed or entrusted the same to the Company or to the Executive
in the course of the Company’s business.

 

 

 

 

5.

Other Agreements. The Executive hereby represents that his performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by him in confidence or in trust prior to his
employment with the Company.

 

 

 

 

6.

Non-Competition, Non- Solicitation.

 

 

 

 

 

6.1

Non-solicitation of Employees and Customers. The Executive agrees that during
the Term of the Executive’s employment with the Company and for a period of one
year thereafter, the Executive shall not directly or indirectly (i) recruit,
solicit or otherwise induce or attempt to induce any employees of the Company or
any of its subsidiaries to leave their employment or (ii) call upon, solicit,
divert or take away, or attempt to divert or take away, the business or
patronage of any customer licensee, vendor, collaborator or corporate partner of
the Company or any of its subsidiaries that had a business relationship with the
Company or any of its subsidiaries at the time of termination of Executive’s
employment with the Company and that did not have a business or personal
relationship or was known to Executive prior to his employment with the Company.

5

--------------------------------------------------------------------------------



 

 

 

 

 

6.2

Non-competition. The Executive agrees that during the Term of the Executive’s
employment with the Company, the Executive shall not directly or indirectly,
engage in competition with the Company or any subsidiaries, or own or control
any interest in, or act as director, officer or employee of, or consultant to,
any firm, corporation or institution directly engaged in competition with the
Company or any of its subsidiaries; provided that the Company or one of its
subsidiaries is actively engaged in such business at the time the Executive’s
employment by the Company is terminated; and provided that the foregoing shall
not prevent the Executive from holding shares as a passive investor in a
publicly held company which do not constitute more than 5% of the outstanding
shares of such company. In the event that the Executive (i) voluntarily
terminates his employment, (including at any time on or after the End Date)
other than provided for in this agreement, or (ii) is terminated by the Company
for Cause, the Executive agrees to not compete in the E-Learning marketplace
until one year from the date of such termination.

 

 

 

 

7.

Change in Control Protection. For purposes of this Agreement, a “Change in
Control” of the Company shall mean a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company as determined under Section 1.409A-3((i)(5) of the Income
Tax Regulations, as amended from time to time (or any successor provision).”

 

 

 

 

8.

Miscellaneous.

 

 

 

 

 

8.1 Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed if to the Executive, at the address shown above and if to the Company,
at its principal place of business at 12 Skyline Drive, Hawthorne, New York, or
at such other address or addresses as either party shall designate to the other
in accordance with this Section 8.1.

 

 

 

 

 

8.2 Pronouns. Wherever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

 

 

 

 

8.3 Entire Agreements. This Agreement constitutes the entire agreement between
the parties and supercedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

 

 

 

 

 

8.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

6

--------------------------------------------------------------------------------



 

 

 

 

 

8.5 Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of New York.

 

 

 

 

 

8.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of the Executive are personal and shall not be assigned by him.

 

 

 

 

 

8.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in this
instance and shall not be construed as a bar or waiver of any right on any other
occasion. This agreement supersedes all previous agreements.

 

 

 

 

 

8.8 Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

 

 

 

 

8.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

 

 

 

 

8.10 Specific Enforcement. The parties acknowledge that the Executive’s breach
of the provisions of Section 4 and 6 of this Agreement will cause irreparable
harm to the Company. It is agreed and acknowledged that the remedy of damages
will not be adequate for the enforcement of such provisions and that such
provisions may be enforced by equitable relief, including injunctive relief,
which relief shall be cumulative and in addition to any other relief to which
the Company may be entitled.

 

 

 

 

9. Arbitration. Any claims, controversies, demands, disputes or differences
between or among the parties hereto or any persons bound hereby arising out of,
or by virtue of, or in connection with, or otherwise relating to this Agreement
shall be submitted to and settled by arbitration conducted in New York, New York
before one or three arbitrators each of which shall be knowledgeable in
employment law. Such arbitration shall otherwise be conducted in accordance with
the rules then obtaining of the American Arbitration Association. The parties
hereto agree to share equally the responsibility for all fees of the
arbitrators, abide by any decision rendered as final and binding, and waive the
right to appeal the decision or otherwise submit the dispute to a court of law
for a jury or non-jury trial. The parties hereto specifically agree that neither
party may appeal or subject the award or decision of any such arbitrator(s) to
appeal or review in any court of law or in equity or by any other tribunal,
arbitration system or otherwise. Judgment upon any award granted by such an
arbitrator(s) may be enforced in any court having jurisdiction thereof. If the
arbitration decision holds that the Company is

7

--------------------------------------------------------------------------------



 

at fault, the Executive shall be entitled to reimbursement of fees and expenses
from the Company in an amount not to exceed $50,000. If the arbitration decision
holds that the Company is not at fault, the Company shall be entitled to
reimbursement of fees and expenses from the Executive in an amount not to exceed
$25,000. Such amounts shall be paid to Executive within 30 days after the
arbitration decision is made.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above

 

 

 

 

 

 

SmartPros Ltd.

 

 

 

 

 

 

By:

/s/ Allen S. Greene

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Jack Fingerhut

 

 

 

--------------------------------------------------------------------------------

 

 

 

          JACK FINGERHUT

8

--------------------------------------------------------------------------------